DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,557,096. Although the claims at issue are not identical, they are not patentably distinct from each other because while component C of the patent is required, component C is optional in the present invention.  It would have been obvious to one of ordinary skill in the art to prepare the copolymer containing component C because it is set forth as a component that may be present in the copolymer. With respect to the molar ratio of dialkylamine to dicarboxylic acid, it would be reasonable to expect that the claims of the patent would meet this limitation because the patent is claiming a similar copolymer. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Le (US 4,992,080).
 	Le teaches oil compositions comprising crude oils, fuel oils, mineral oils and synthetic oils having high pour points are provided with one or more enhanced characteristics such as improved pour point, flowability, viscosity or viscosity index by the addition of alkyl amine derivative of a copolymer comprising an alpha olefin and maleic anhydride.  Maleic anhydride is a derivative of maleic acid (see abstract; col. 1, lines 13-16).  The copolymer helps reduce crystallization of wax in the fuel (see col. 1, lines 17-57).
 	The alpha olefin or mixtures of alpha olefins have the formula CH2=CZ1Z2 wherein Z1 and Z2 are the same or different and may be H or alkyl having 1-30 carbon 
 	The amine has the formula X(R2)y wherein X is N, R2 is alkyl of 3-30 carbon atoms and y is 2.  This formula as set forth represents a dialkylamine (see col. 4, lines 26-38).
 	The copolymer (MW 5000-10,000) is prepared in a conventional manner by bulk, solution or dispersant polymerization methods and polymerization takes place at temperatures from about 70 to about 200 C (see col. 5, lines 5-23, 41-46).  The copolymer and amine are reacted at from about 0.01 to 0.01 to about 1.0 to 2.0 molar ratio (see col. 6, lines 23-28).
 	Le sets forth the fuels at col. 6, lines 34-65). The copolymer is added to the fuel oil in an amount from about 0.01 to about 10 wt% (see col. 8, lines 5-13).  Le meets the limitations of the claims other than the differences that are set forth below.
 	Le does not specifically exemplify a copolymer wherein the amine is a dialkylamine.  However, it would have been obvious to one of ordinary skill in the art to use such an amine because the general formula set forth for the amine encompasses dialkylamines having up to 30 carbon atoms per alkyl group.
 	With respect to the molar ratio of dialkylamine to dicarboxylic acid, it would be reasonable to expect that Le meets this limitation because Le teaches that the copolymer: amine ratio is from about 0.01 to 0.01 to 1.0 to 2.0.
Claims 1-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Giammaria (US 2,698,316).
Giammaria teaches a copolymer of aliphatic amine derivatives of alpha, beta-unsaturated polycarboxylic acids or anhydrides (maleic) with vinyl compounds (see col. 1, lines 17-22).  The vinyl compound may be a vinyl ether (see col. 1, lines 60-64).  The acrylic ester may be propyl acrylate, heptyl acrylate, nonyl acrylate, etc. (see col. 1, lines 68-72).  The copolymers may be reacted with one or two moles of the amine per mole of unsaturated polybasic acid or anhydride to form amides (see col. 2, lines 55-62).  The amine has from 12 to about 18 carbon atoms and include dioctadecyl amine (see col. 2, lines 35-44).  Example IX exemplifies a copolymer of dioctadecyl amine derivative of maleic anhydride-octene-1.  The copolymerization is conducted under ordinary polymerizing conditions at temperatures ranging from 50-150C (see col. 2, lines 8-18).  The molecular weight of the copolymers vary depending upon catalyst, temperature, reaction time, etc.(see col. 2, lines 22-34).  Thus the skilled artisan may prepare a copolymer having a desired molecular weight of 2000-20,000. Giammaria meets the limitations of the claims other than the differences set forth below.
 	Giammaria does not specifically teach a separate ratio for the dicarboxylic acid such that it would explicitly set forth the claimed molar ratio of dialkylamine to dicarboxylic acid as at least 1.1:1.  However, given that Giammaria teaches that the mole ratio of copolymer to amine as 1:1-2. It would therefore be reasonable to expect that the claimed amine to acid ratio is met, absent evidence to the contrary.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
 	Applicant argues that Examples I, III and IV of Le exemplify a monoalkylamine and that no disclosure in Le renders obvious the claimed dialkylamines.  Applicant 
 	Le is not limited to the examples therein but is relied upon all that it teaches.  One skilled in the art having Le before him/her would be motivated to use dialkylamines because Le specifically teaches, by disclosing the formula, that the amine may be mono- or di-. He teaches in the formula at col. 4 that when y is 1 it is a mono-alkylamine and when y is 2 the amine is a dialkylamine.  If Le did not intend to include the use of the dialkylamines then the only option for y would be 1.
 	Applicant argues that Le does not provide sufficient teachings for the claimed molar ratio of amine:dicarboxylic acid of 1.1:1.
 	Le teaches that the molar amount of the amine may be up to 2 times that of the copolymer which suggests an amine:dicarboxylic acid ratio of at least 1.1:1.  Furthermore, the examples seem to also suggest this.
 	Applicant argues that it is obvious that Le forms imides and not amides.
 	The examiner respectfully disagrees.  Le teaches that the amine may be a dialkylamine and would therefore also form amides when the dialkylamine is used.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        16099870/20210212